“Petition to Amend Rule 47”.

Petitioner shall insert or. cause to be inserted within the next five (5) days in two (2) newspapers of statewide circulation in the State of Rhode Island a legal advertisement in the manner and form as appended hereto.
Supreme Court
In re Rhode Island Bar Association :
“Petition to Amend Rule 47”. :
No. 75-271-M.P.
ORDER
Notice is hereby given to members of the Rhode Island bar and to any and all persons interested herein that a petition has been filed in this court on September 23, 1975 by the Rhode Island Bar Association praying that Rule 47 of this court be amended to allow the members of the Rhode Island bar to participate in a program which will offer prepaid legal services to certain segments of the public as set forth in the petition.
Any member of the Rhode Island bar and any other interested person will be allowed twenty (20) days from the date of this order to file a written memorandum setting forth his reasons or grounds, if any, why this court should not enter an order granting the petition as prayed. Petitioner will be allowed ten (10) days thereafter in which to file its memorandum in support of the petition.
Entered as the order of this court this 20th day of October, 1975.
By Order,
Walter J. Kane,

Clerk

Enter:
Thomas J. Paolino,

Associate Justice

October 20, 1975